Citation Nr: 0615398	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder, and if 
so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claims had been filed with the RO in 
Montgomery, Alabama, but jurisdiction over this claim was 
temporarily transferred to the Cleveland RO in August 2002.  
Jurisdiction over the veteran's claim was transferred back to 
the Montgomery RO after the January 2003 rating decision was 
issued.  

In April 2006, the Board received additional evidence from 
the veteran.  The evidence was received within 90 days 
following the March 2006 mailing of notice that his appeal 
had been certified to the Board for appellate review and that 
the appellate record had been transferred to the Board.  When 
an appellant submits evidence to the Board within 90 days 
after the mailing of certification and record transfer 
notice, the appeal is remanded to the RO unless (1) the 
appellant waives his procedural right to have the RO 
initially consider the evidence, (2) the Board grants all 
appeal issues, or (3) the evidence is not pertinent to the 
issue on appeal.  See 38 C.F.R. § 20.1304(a) and (c).  Here, 
the April 2006 documents that were not considered by the RO 
are not pertinent to the appellate issue of whether the 
evidence that had been considered by the RO constitutes new 
and material evidence warranting the re-opening of the 
veteran's service connection claim.  And since the issue of 
service connection is being remanded, and the evidence 
submitted directly to this Board is now part of the veteran's 
claims folder, that evidence will be part of the record 
considered by the RO when the service connection issue is 
readjudicated.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.




FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied the 
veteran's claim for service connection for a back disorder.  

2.  The veteran's service medical records were not received 
by the RO until November 2002.  

3.  Evidence received since the last final denial on any 
basis, in December 1994, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant of the evidence previously considered, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in December 1994, which 
denied service connection for a back disorder, is final.  38 
U.S.C.A. §§ 5109A, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 3.104(a).  Generally, in the 
absence of clear and unmistakable error, RO determinations 
that are not timely appealed are final and may not be 
reconsidered.  See 38 U.S.C.A. §§ 5109A(d),  7104(b); 38 
C.F.R. § 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108;  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  Where the 
evidence consists of service medical records that were 
received after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).  

In August 1993, the veteran filed a claim for service 
connection for a back disorder.  The RO requested the 
veteran's service medical records (SMRs), but received SMRs 
for a different veteran with a similar name.  The mistake was 
discovered in January 1994 and the RO submitted a new request 
for the veteran's SMRs.  Although some administrative records 
were received, no SMRs were received, and the RO issued an 
adverse decision in June 1994.  

The veteran objected to the decision and submitted additional 
evidence.  A July 1994 rating decision again denied service 
connection.  More evidence was submitted by the veteran and 
VA treatment records were received by the RO.  The veteran's 
claim was again denied in a December 1994 rating decision 
that explained that the evidence submitted by the veteran did 
not establish that any back disorder was incurred or 
aggravated during active service.  The veteran did not appeal 
that decision.  

On August 31, 2001, the RO received the veteran's request to 
reopen his service-connection claim for a back disorder.  In 
June 2002 the veteran submitted to the RO a statement from 
the veteran's brother-in-law to corroborate that the veteran 
had been treated during service for a back disorder.  The RO 
tried again to obtain the SMRs.  This time, the veteran's 
SMRs were received by the RO in November 2002.  Those records 
show that the veteran was treated aboard the U.S.S. Midway 
after a fall in 1948.  The veteran also submitted medical 
records relating to the treatment of his claimed back 
disorder.  

The treatment records that the veteran submitted are new 
(because they were received after the last final decision), 
but they are not material because they do not address the 
unestablished facts-that the veteran incurred a back injury 
during active service and that his current back disorder is 
related to his active service.  The statement by the 
veteran's brother-in-law, however, constitutes new and 
material evidence. Evidence proffered by a claimant to reopen 
a claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  His statement received after the 
December 1994 decision provided support for the unestablished 
fact that the veteran had been injured during service and 
contained information that was neither cumulative nor 
redundant.  In addition, the veteran's service medical 
records contained evidence that was neither cumulative nor 
redundant and that supported the veteran's account of an 
unestablished fact that he was treated aboard the U.S.S. 
Midway after he fell during 1948.   See 38 C.F.R. 
§ 3.3156(c).  

Since the standard for new and material evidence has been 
met, the claim is reopened, and to that extent, the claim is 
granted.  The issue of service connection for a back disorder 
is addressed below in the REMAND portion of the decision.   

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Before the December 2002 adverse rating decision was issued, 
the RO sent a letter to the veteran notifying him of the need 
to submit new and material evidence and describing the 
meaning of  "new and material evidence." While the letter 
did not suggest the kind of evidence that might help the 
veteran support this specific claim (see Kent v. Nicholson, 
No. 04-181 (Ct. Vet. App., March 31, 2006)), the veteran was 
not prejudiced by this omission because he did, in fact, 
submit new and material evidence sufficient to reopen his 
claim.  In addition, the May 2002 letter explained the kind 
of evidence necessary to support a service connection claim, 
identified what evidence VA would seek to provide, what 
evidence the veteran should provide, and explained that the 
veteran could send any information relating to his claim to 
the address provided.  VA thus met its duty to notify the 
veteran about evidentiary matters for his claim to re-open 
his service connection claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's SMRs, VA treatment records, and 
records identified and authorized by the veteran.  VA also 
gave the veteran a personal hearing.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent, the appeal is granted.   




REMAND

VA provides a medical examination or obtains a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).

Since the claim has been reopened, all of the evidence must 
be considered in determining the veteran's service connection 
claim.  Here, competent evidence shows that the veteran has 
had persistent symptoms of a back disorder.  While there are 
no service medical records that specifically address the 
veteran's inservice treatment for back complaints, there is 
other evidence that a back injury was incurred during 
service:  the veteran's sworn testimony of injury at his 
personal hearing; a notarized statement by another veteran 
who knows the veteran was treated at the hospital at Camp 
Lejeune for back pain because he was a patient at that 
hospital at the time; the statement by the veteran's 
brother-in-law that the veteran related his account of injury 
shortly after discharge (and long before he filed a claim for 
benefits); treatment records from the U.S.S. Midway after the 
veteran fell in 1948;  a statement by a physician that in 
March of 1956, he treated the veteran for lower back pain and 
at that time, the veteran stated that the pain had begun 
after he had fallen during service in 1947; and a statement 
by another doctor that he treated the veteran for low back 
pain as early as 1952 (4 years after discharge).  As for 
whether the claimed disability is associated with an injury 
during service, one of the veteran's doctors opined in a 
September 1994 letter that it is possible that the veteran's 
degenerative back disease could be related to the inservice 
injury to his back.  

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on etiology, or medical causation, as to the claimed 
back disorder.  The veteran is hereby notified that it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Finally, the Board notes that with respect to the veteran's 
service connection claim, the RO did not notify the veteran 
of what evidence was needed with respect to the disability 
rating criteria for a back disability or the effective date 
for service connection.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (since the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center, for the following action:

1.  Send the veteran and his 
representative notice to comply with 
Dingess v. Nicholson, 19 Vet.  App. 473 
(2006).  Associate any evidence received 
with the veteran's claims folder.  

2.  Schedule the veteran for an 
examination for the purpose of determining 
whether the veteran has a current back 
disorder, and if so, whether such disorder 
is related to active military service.  
All necessary tests should be performed.  
The claims folder should be made available 
to the examiner for review.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (probability 
of 50 percent or greater) that the 
veteran's back disorder is related to an 
event, injury, or disease during active 
service.    

3.  Then, readjudicate the claim in light 
of the evidence submitted directly to the 
Board in April 2006 and any additional 
evidence obtained.  If any sought benefit 
is denied, issue the veteran a 
Supplemental Statement of the Case.  After 
the veteran has been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


